As filed with the Securities and Exchange Commission on May 22, 2015 Securities Act Registration No. 333-196682 Investment Company Act Registration No. 811-08603 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 ý Registration Statement under the Securities Act of 1933 o Pre-Effective Amendment No. x Post-Effective Amendment No. 1 and/or ý Registration Statement Under the Investment Company Act of 1940 ý Amendment No. 5 BlackRock Debt Strategies Fund, Inc. (Exact Name of Registrant as Specified in Charter) 100 Bellevue Parkway Wilmington, Delaware 19809 (Address of Principal Executive Offices) (800) 882-0052 (Registrant's Telephone Number, Including Area Code) John Perlowski, President BlackRock Debt Strategies Fund, Inc. 55 East 52nd Street New York, New York 10055 (Name and Address of Agent for Service) Copies to: Janey Ahn, Esq. Thomas A. DeCapo, Esq. BlackRock Advisors, LLC Skadden, Arps, Slate, Meagher & Flom LLP 55 East 52nd Street 500 Boylston Street New York, New York 10055 Boston, Massachusetts 02116 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box ý It is proposed that this filing will become effective (check appropriate box): xwhen declared effective pursuant to section 8(c) THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THE REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SAID SECTION 8(a), MAY DETERMINE. SUBJECT TO COMPLETION, DATED MAY 22, 2015 16,125,000Shares BlackRock Debt Strategies Fund, Inc. Common Stock PART I INFORMATION ABOUT BLACKROCK DEBT STRATEGIES FUND, INC. Item 1. Outside Front Cover 1.a. The registrant's name is BlackRock Debt Strategies Fund, Inc. (the "Fund"). 1.b. The Fund is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a diversified, closed-end management investment company.The Fund’s primary investment objective is to seek to provide current income by investing primarily in a diversified portfolio of U.S. companies’ debt instruments, including Corporate Loans (defined herein), which are rated in the lower rating categories of the established rating services (Baa or lower by Moody’s Investors Service, Inc. (“Moody’s”) or BBB or lower by Standard & Poor’s Ratings Services (“Standard & Poor’s” or "S&P")) or unrated debt instruments which are in the judgment of the Investment Advisor of equivalent quality. Debt securities rated below investment grade commonly are referred to as "junk bonds." As a secondary objective, the Fund will seek to provide capital appreciation.The Fund's investment objectives are fundamental policies and may not be changed without the approval of a majority of the outstanding voting securities of the Fund (as defined in the 1940 Act).No assurance can be given that the Fund's investment objectives will be achieved. Up to 20% of the Fund’s total assets may be invested in Distressed Securities (defined herein), which includes publicly offered or privately placed debt securities and Corporate Loans which, at the time of investment, are the subject of bankruptcy proceedings or otherwise in default as to the repayment of principal or payment of interest or are rated in the lowest rating categories (Ca or lower by Moody’s and CC or lower by Standard & Poor’s) or which, if unrated, are in the judgment of the Investment Advisor of equivalent quality. Up to 20% of the Fund’s total assets may be invested in financial instruments of issuers domiciled outside the United States or that are denominated in various foreign currencies and multinational foreign currency units, provided that the foreign issuers of any non-U.S. dollar denominated instruments purchased by the Fund are domiciled in a country that is a member of the Organisation for Economic Co-operation and Development (the "OECD").Up to 20% of the Fund’s total assets can be invested in convertible debt instruments and preferred stock, each of which may be converted into common stock or other securities of the same or a different issuer, and non-convertible preferred stock. As a result of conversions of convertible securities or upon an exchange offer or bankruptcy plan of reorganization, a significant portion of the Fund’s total assets may be invested in common stock at certain points in time. Under normal market conditions, at least 80% of the Fund’s total assets will be invested in debt instruments. The Fund may invest directly in debt instruments or synthetically through the use of derivatives. The Fund has no restrictions on portfolio maturity or duration of the debt securities in which it may invest. The Fund may engage in various portfolio strategies to seek to increase its return and to hedge its portfolio against movements in interest rates or foreign currencies through the use of interest rate or foreign currency swap transactions, the purchase of call and put options on securities, the sale of covered call and put options on its portfolio securities and transactions in financial futures and related options on such futures.There can be no assurance that the Fund will employ these strategies or that, if employed, they will be effective. 1.c. The Fund is offering up to 16,125,000 shares of common stock. 1.d. This Prospectus concisely provides information that you should know about the Fund before investing.You are advised to read this Prospectus carefully and to retain it for future reference.Additional information about the Fund and materials incorporated by reference have been filed with the Securities and Exchange Commission (the "SEC") and are available upon either written or oral request, free of charge, by calling 1-800-882-0052, by writing to the Fund, or may be found on the SEC's website at www.sec.gov. You may also request a copy of this Prospectus, annual and I-1 semi-annual reports, other information about the Fund, and/or make investor inquiries by calling 1-800-882-0052, or by writing to the Fund. The Fund also makes this Prospectus, annual and semi-annual reports and other information regarding the Fund available, free of charge under “Closed-End Funds” at www.blackrock.com and BlackRock will update performance and certain other data for the Fund on a monthly basis on its website in the “Closed-End Funds” section as well as certain other material information as necessary from time to time.Investors and others are advised to check the website for updated performance information and the release of other material information about the Fund.This reference and any other reference to BlackRock's website is intended to allow investors public access to information regarding the Fund and does not, and is not intended to, incorporate BlackRock's website into this Prospectus. You should not construe the contents of this Prospectus as legal, tax or financial advice. You should consult with your own professional advisors as to the legal, tax, financial or other matters relevant to the suitability of an investment in the Fund. The Fund's common stock does not represent a deposit or an obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other government agency. 1.e. This Prospectus is dated , 2015 . 1.f. Not applicable. 1.g. The Fund's common stock is listed on the New York Stock Exchange ("NYSE") under the symbol "DSU." Sales of the Fund's common stock, if any, under this Prospectus may be made in transactions that are deemed to be "at the market" as defined in Rule 415 under the Securities Act of 1933, as amended (the "Securities Act"), including sales made directly on the NYSE.The minimum price on any day at which Fund common stock may be sold will not be less than the current net asset value ("NAV") per share plus the per share amount of the commission to be paid to the Fund's distributor (the "Minimum Price"), BlackRock Investments, LLC (the "Distributor").The Fund and the Distributor will determine whether any sales of the Fund's common stock will be authorized on a particular day; the Fund and the Distributor, however, will not authorize sales of the Fund's common stock if the per share price of the shares is less than the Minimum Price. The Fund and the Distributor may also not authorize sales of the Fund's common stock on a particular day even if the per share price of the shares is equal to or greater than the Minimum Price, or may only authorize a fixed number of shares to be sold on any particular day. The Fund and the Distributor will have full discretion regarding whether sales of shares of the Fund's common stock will be authorized on a particular day and, if so, in what amounts. As of May 21, 2015 , the last reported sale price for the Fund's common stock on the NYSE was $ 3.76 per share. The Distributor has entered into a sub-placement agent agreement, datedOctober 10 , 2014 (the "Dealer Agreement"), with UBS Securities LLC (the "Dealer") with respect to the Fund relating to the common stock offered by this Prospectus.In accordance with the terms of the Dealer Agreement, the Fund may offer and sell its common stock from time to time through the Dealer as sub-placement agent for the offer and sale of its common stock. The Fund will compensate the Distributor with respect to sales of common stock at a commission rate of 1.00% of the gross proceeds of the sale of the Fund's common stock.Out of this commission, the Distributor will compensate broker-dealers at a rate of up to 0.80% of the gross sales proceeds of the sale of the Fund's common stock sold by that broker-dealer. 1.h. The information in this preliminary prospectus is not complete and may be changed. We may not sell these securities until the Registration Statement filed with the SEC is effective. This preliminary prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Neither the SEC nor any state securities commission has approved or disapproved of these securities or determined if this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. 1.i. The Fund's common stock has traded both at a premium and a discount to NAV. The Fund cannot predict whether its common stock will trade at a premium or discount to NAV in the future. The provisions of the 1940 Act generally require that the public offering price of common shares (less any underwriting commissions and discounts) must equal or exceed the NAV per share of a company's common stock (calculated within 48 hours of pricing). The Fund's issuance of common stock may have an adverse effect on prices for the Fund's common shares in the secondary market by increasing the number of common stock available in the market, which may put downward pressure on the market price for the Fund's common stock. Shares of common stock of closed-end investment companies frequently trade at a discount from NAV, which may increase investors' risk of loss. 1.j. Investing in the Fund's common stock involves certain risks that are described in Item 8.3 beginning on page I-19 of Part I of this Prospectus, and under Item 8 in Part II of this Prospectus under "Risk Factors," beginning on page II-30 of Part II. Certain of these risks are summarized in Item 3.2 beginning on page I-9 of Part I of this Prospectus. I-2 1.k. Not applicable. 2. Not applicable. Item 2. Cover Pages; Other Offering Information 1. Exchange listing: see Item 1.g. 2. Not applicable. 3. Not applicable. Item 3. Fee Table and Synopsis 1. Shareholder Transaction Expenses Sales load paid by you (as a percentage of offering price) 1.00%(1) Offering expenses borne by the Fund (as a percentage of offering price) 0.02 %(2) Dividend reinvestment plan fees $0.02 per share for open-market purchases of common shares(3) Percentage of net assets attributable to common shares Annual Expenses Management fees(4) 0.76 % Interest expense(5) 0.35 % Other expenses(6) 0.13 % Total annual expenses(7) 1.24 % Represents the estimated commission with respect to the Fund's common stock being sold in this offering. There is no guarantee that there will be any sales of the Fund's common stock pursuant to this Prospectus. Actual sales of the Fund's common stock under this Prospectus, if any, may be less than as set forth under "Capitalization" below. In addition, the price per share of any such sale may be greater or less than the price set forth under "Capitalization" below, depending on market price of the Fund's common stock at the time of any such sale. Based on the Minimum Price as of February 28, 2015 . Offering expenses generally include, but are not limited to, the preparation, review and filing with the SEC of the Fund's registration statement (including this Prospectus), the preparation, review and filing of any associated marketing or similar materials, costs associated with the printing, mailing or other distribution of the Prospectus and/or marketing materials, associated filing fees, NYSE listing fees, and legal and auditing fees associated with the offering. The Reinvestment Plan Agent's (as defined under "Item 10—Dividend Reinvestment Plan" in Part II) fees for the handling of the reinvestment of dividends will be paid by the Fund. However, you will pay a $0.02 per share fee incurred in connection with open-market purchases, which will be deducted from the value of the dividend. You will also be charged a $0.02 per share fee if you direct the Reinvestment Plan Agent to sell your common shares held in a dividend reinvestment account. Per share fees include any applicable brokerage commissions the Reinvestment Plan Agent is required to pay. The Fund currently pays BlackRock Advisors, LLC, its investment adviser (the "Investment Advisor"), a contractual management fee at an annual rate of 0.55% based on an aggregate of (i) the Fund's average daily Net Assets and (ii) the proceeds of any outstanding debt securities or borrowings used for leverage ("average daily Managed Assets").“Net Assets” means the total assets of the Fund minus the sum of the accrued liabilities.The liquidation preference of any outstanding preferred stock (other than accumulated dividends) is not considered a liability in determining the Fund’s net asset value. The Fund uses leverage, in the form of a credit facility, which as of February 28, 2015 amounted to approximately 27.0 % of the Fund's Managed Assets (approximately 36.8 % of the Fund's net assets)."Managed Assets" means the total assets of the Fund minus the sum of the Fund's accrued liabilities (other than the aggregate indebtedness constituting financial leverage). The Fund's net assets attributable to common shares are the Fund's Managed Assets minus the value of the Fund's assets attributable to indebtedness constituting financial leverage. Thus, when the Fund uses leverage, its net assets attributable to common shares are less than its Managed Assets and its expenses (including the management fee) stated as a percentage of its net assets attributable to common shares are greater than they would be if stated as a percentage of its Managed Assets. This table reflects the fact that you, as a common shareholder, bear the expenses of the Fund's use of leverage in the form of higher fees as a percentage of the Fund's net assets attributable to common shares than if the Fund did not use leverage. Reflects leverage, in the form of a credit facility, in an amount equal to approximately 27.0 % of the Fund's Managed Assets (approximately 36.8 % of the Fund's net assets) as of February 28, 2015 . The interest expense borne by the Fund will vary over time in accordance with the level of the Fund's use of leverage and variations in market interest rates. Interest expense is required to be treated as an expense of the Fund for accounting purposes. Based on the fiscal year ended February 28, 2015 . Represents total annual expenses including interest expense. The total annual expense excluding interest expense is 0.89 %. I-3 The purpose of the foregoing table and the example below is to help you understand all fees and expenses that you, as a holder of common stock of the Fund, bear directly or indirectly.The foregoing table should not be considered a representation of the Fund's future expenses.Actual future expenses may be greater or less than shown.Except where the context suggests otherwise, whenever this Prospectus contains a reference to fees or expenses paid by "you" or "us" or that "we" will pay fees or expenses, shareholders will indirectly bear such fees or expenses as investors in the Fund. The following example illustrates the expenses (including the sales load of $10.00and offering costs of $1.24that you would pay on a $1,000 investment in common shares, assuming (i)total net annual expenses of 1.24 % of net assets attributable to common shares in years 1 through 10, and (ii)a 5% annual return: 1Year 3Years 5Years 10Years Total expenses incurred $ 23 $ 49 $ 78 $ 159 The example should not be considered a representation of future expenses. The example assumes that the "Other expenses" set forth in the Annual Expenses table are accurate and that all dividends and distributions are reinvested at NAV.Actual expenses may be greater or less than those assumed.Moreover, the Fund's actual rate of return may be greater or less than the hypothetical 5% return shown in the example. Capitalization The Fund may offer and sell up to16,125,000shares of its common stock, $0.10 par value per share, from time to time through the Dealer as sub-placement agent under this Prospectus. There is no guarantee that there will be any sales of the Fund's common stock pursuant to this Prospectus. The table below assumes that the Fund will sel116,125,000shares of its common stock at a price of $ 4.34 per share ( which represents a small premium to the Minimum Price – i.e., NAV plus sales load per share of the Fund's common stock– on February 28, 2015 ). Actual sales, if any, of the Fund's common stock under this Prospectus may be greater or less than $ 4.34 per share, depending on the market price of the Fund's common stock at the time of any such sale and/or the Fund's NAV for purposes of calculating the Minimum Price.The Fund and the Distributor will determine whether any sales of the Fund's common stock will be authorized on a particular day; the Fund and the Distributor, however, will not authorize sales of the Fund's common stock if the per share price of the shares is less than the Minimum Price. The Fund and the Distributor may also not authorize sales of the Fund's common stock on a particular day even if the per share price of the shares is equal to or greater than the Minimum Price, or may only authorize a fixed number of shares to be sold on any particular day. The Fund and the Distributor will have full discretion regarding whether sales of shares of the Fund's common stock will be authorized on a particular day and, if so, in what amounts. The following table sets forth the Fund's capitalization (1) on a historical basis as of February 28, 2015 (audited); and (2) on a pro forma as adjusted basis to reflect the assumed sale of 16,125,000 shares of common stock at $4.34per share, in an offering under this Prospectus, after deducting the assumed commission of $ 699,019 (representing an estimated commission to the Distributor of 1.00% of the gross proceeds of the sale of Fund common stock, out of which the Distributor will compensate broker-dealers at a rate of up to 0.80% of the gross sales proceeds of the sale of the Fund's common stock sold by that broker-dealer). I-4 As of February 28, 2015 (audited) Pro Forma (unaudited) As adjusted Common shares outstanding, $0.10 par value per share 186,913,216 203,038,216 Paid-in capital $ 1,110,909,027 $ 1,180,111,883 Undistributed net investment income $ (263,640 ) $ (263,640 ) Accumulated net realized loss $ (288,868,495 ) $ (288,868,495 ) Net unrealized appreciation (depreciation) $ (19,890,305 ) $ (19,890,305 ) Net Assets $ 801,886,587 $ 871,089,443 Net asset value per share $ 4.29 $ 4.29 2. A summary of this Prospectus is set forth below.This is only a summary of certain information contained in this Prospectus relating to the Fund. This summary may not contain all of the information that you should consider before investing in the Fund's common stock. You should review the more detailed information contained in this Prospectus. The Fund BlackRock Debt Strategies Fund, Inc. is registered under the 1940 Act, as a diversified, closed-end management investment company and has been operational since 1998. The Fund was known as Debt Strategies Fund II, Inc. prior to November 2, 2000 and Debt Strategies Fund, Inc. prior to September 14, 2006. The Offering The Fund is offering up to16,125,000shares of common stock in transactions that are deemed to be "at the market" as defined in Rule 415 under the Securities Act, including sales made directly on the NYSE.The minimum price on any day at which Fund common stock may be sold will not be less than the current NAV per share plus the per share amount of the commission to be paid to the Distributor.The Fund and the Distributor will determine whether any sales of the Fund's common stock will be authorized on a particular day; the Fund and the Distributor, however, will not authorize sales of the Fund's common stock if the per share price of the shares is less than the Minimum Price. The Fund and the Distributor may also not authorize sales of the Fund's common stock on a particular day even if the per share price of the shares is equal to or greater than the Minimum Price, or may only authorize a fixed number of shares to be sold on any particular day. The Fund and the Distributor will have full discretion regarding whether sales of shares of the Fund's common stock will be authorized on a particular day and, if so, in what amounts. As of May 21, 2015 , the last reported sale price for the Fund's common stock on the NYSE was $ 3.76 per share. The Distributor has entered into the Dealer Agreement with the Dealer with respect to the Fund relating to the common stock offered by this Prospectus.In accordance with the terms of the Dealer Agreement, the Fund may offer and sell its common stock from time to time through the Dealer as sub-placement agent for the offer and sale of its common stock.The Fund will compensate the Distributor with respect to sales of common stock at a commission rate of 1.00% of the gross proceeds of the sale of the Fund's common stock.Out of this commission, the Distributor will compensate broker-dealers at a rate of up to 0.80% of the gross sales proceeds of the sale of the Fund's common stock sold by that broker-dealer. I-5 The Fund's common stock has traded both at a premium and a discount to NAV. The Fund cannot predict whether its common stock will trade at a premium or discount to NAV in the future. The provisions of the 1940 Act generally require that the public offering price of common shares (less any underwriting commissions and discounts) must equal or exceed the NAV per share of a company's common stock (calculated within 48 hours of pricing). The Fund's issuance of common stock may have an adverse effect on prices for the Fund's common shares in the secondary market by increasing the number of common stock available, which may put downward pressure on the market price for the Fund's common stock. Shares of common stock of closed-end investment companies frequently trade at a discount from NAV, which may increase investors' risk of loss. Investment Objective The Fund’s primary investment objective is to seek to provide current income by investing primarily in a diversified portfolio of U.S. companies’ debt instruments, including Corporate Loans, which are rated in the lower rating categories of the established rating services (Baa or lower by Moody’s or BBB or lower by Standard & Poor’s) or unrated debt instruments which are in the judgment of the Investment Advisor of equivalent quality. As a secondary objective, the Fund will seek capital appreciation. The Fund's investment objectives are fundamental policies and may not be changed without the approval of a majority of the outstanding voting securities of the Fund (as defined in the 1940 Act).No assurance can be given that the Fund's investment objectives will be achieved. Investment Strategy BlackRock Advisors, LLC is the Fund's investment adviser. BlackRock Financial Management, Inc., the Investment Advisor's affiliate, served as the Fund's investment sub-adviser until July 1, 2014 , when the Sub-Advisory agreement between the Investment Advisor and BlackRock Financial Management, Inc. expired . In selecting debt instruments and other securities for the Fund, BlackRock will seek to identify issuers and industries that BlackRock believes are likely to experience stable or improving financial conditions. BlackRock's analysis will include: · credit research on the issuers' financial strength; · assessment of the issuers' ability to meet principal and interest payments; · general industry trends; · the issuers' managerial strength; · analysis of deal structure and covenants; · changing financial conditions; ·borrowing requirements or debt maturity schedules; and · the issuers' responsiveness to changes in business conditions and interest rates. BlackRock will consider relative values among issuers based on anticipated cash flow, interest or dividend coverage, asset coverage and earnings prospects. Using these tools, BlackRock will seek to add consistent value and control performance volatility consistent with the Fund's investment objectives and policies. BlackRock believes this strategy should enhance the Fund's ability to achieve its investment objectives. BlackRock's analysis continues on an ongoing basis for any debt instruments or other securities in which the Fund has invested. Although BlackRock uses due care in making such analysis, there can be no assurance that such analysis will reveal factors that may impair the value of the debt instruments. I-6 Investment Policies Up to 20% of the Fund’s total assets may be invested in Distressed Securities, which includes publicly offered or privately placed debt securities and Corporate Loans which, at the time of investment, are the subject of bankruptcy proceedings or otherwise in default as to the repayment of principal or payment of interest or are rated in the lowest rating categories (Ca or lower by Moody’s and CC or lower by Standard & Poor’s) or which, if unrated, are in the judgment of the Investment Advisor of equivalent quality. Up to 20% of the Fund’s total assets may be invested in financial instruments of issuers domiciled outside the United States or that are denominated in various foreign currencies and multinational foreign currency units, provided that the foreign issuers of any non-U.S. dollar denominated instruments purchased by the Fund are domiciled in a country that is a member of the OECD. For these reasons, an investment in the Fund may be speculative in that it involves a high degree of risk and should not constitute a complete investment program. Up to 20% of the Fund’s total assets can be invested in convertible debt instruments and preferred stock, each of which may be converted into common stock or other securities of the same or a different issuer, and non-convertible preferred stock. As a result of conversions of convertible securities or upon an exchange offer or bankruptcy plan of reorganization, a significant portion of the Fund’s total assets may be invested in common stock at certain points in time. Under normal market conditions, at least 80% of the Fund’s total assets will be invested in debt instruments. The Fund may invest directly in debt instruments or synthetically through the use of derivatives. The Fund’s investment policies permit investment in the following asset classes which are described in greater detail below: (i) senior and subordinated Corporate Loans, both secured and unsecured, issued either directly by the borrower or in the form of participation interests in Corporate Loans made by banks and other financial institutions; (ii) publicly offered and privately placed high-yield debt securities, senior and subordinated, both secured and unsecured; and (iii) convertible debt instruments and preferred stock, each of which may be converted into common stock or other securities of the same or a different issuer, and nonconvertible preferred stock. The debt securities and Corporate Loans in which the Fund invests may pay interest at fixed rates or at rates that float at a margin above a generally recognized base lending rate such as the prime rate of a designated U.S. bank, or that adjust periodically at a margin above the CD rate or LIBOR. The debt instruments in which the Fund invests may also include mortgage-related securities. Subject to other investment restrictions applicable to the Fund, up to 10% of the Fund’s assets may be invested in debt instruments, including Corporate Loans, of investment companies (which may or may not be registered under the 1940 Act) whose portfolio securities consist entirely of (i) corporate debt or equity securities acceptable to the Fund’s Investment Advisor or (ii) money market instruments. Under unusual market or economic conditions or for temporary or defensive purposes, the Fund may invest up to 100% of its assets in securities issued or guaranteed by the U.S. Government or its instrumentalities or agencies, certificates of deposits, banker’s acceptances, and other bank obligations, commercial paper rated in the highest category by a nationally recognized statistical rating organization or other fixed-income securities deemed by the Investment Advisor to be consistent with a defensive posture. The yield on such securities may be lower than the yield on lower-rated fixed income securities. Although the Fund will invest primarily in lower-rated securities, other than with respect to Distressed Securities (which are discussed below) it will not invest in I-7 securities in the lowest rating categories (Ca or below by Moody’s and CC or below by Standard & Poor’s) unless the Investment Advisor believes that the financial condition of the issuer or the protection afforded to the particular securities is stronger than would otherwise be indicated by such low ratings. The Fund has no restrictions on portfolio maturity or duration of the debt securities in which it may invest. The Fund may engage in various portfolio strategies to seek to increase its return and to hedge its portfolio against movements in interest rates or foreign currencies through the use of interest rate or foreign currency swap transactions, the purchase of call and put options on securities, the sale of covered call and put options on its portfolio securities and transactions in financial futures and related options on such futures.There can be no assurance that the Fund will employ these strategies or that, if employed, they will be effective. For a discussion of risk factors that may affect the Fund's ability to achieve its investment objectives, see "Risk Factors" under Item 8 in Part II. Leverage The Fund currently utilizes leverage for investment purposes in the form of a bank credit facility.As of February 28, 2015 , this leverage represented approximately 27.0 % of the Fund's Managed Assets (approximately 36.8 % of the Fund's net assets).At times, the Fund could utilize leverage through borrowings, the issuance of short term debt securities, the issuance of shares of preferred stock or a combination thereof.The Fund has the ability to utilize leverage through borrowings or the issuance of short term debt securities in an amount up to 33 1/3% of the value of its Managed Assets (which includes the amount obtained from such borrowings or debt issuance).The Fund also has the ability to utilize leverage through the issuance of shares of preferred stock in an amount up to 50% of the value of its Managed Assets (which includes the amount obtained from such issuance).The Fund may also leverage through the use of reverse repurchase agreements. There can be no assurance that the Fund will borrow in order to leverage its assets or, if it does, what percentage of the Fund's assets such borrowings will represent.The Fund does not currently anticipate issuing any preferred stock. The Fund may also borrow money as a temporary measure for extraordinary or emergency purposes, including the payment of dividends and the settlement of securities transactions which may otherwise require untimely dispositions of Fund securities. The Fund at times may borrow from affiliates of the Investment Advisor, provided that the terms of such borrowings are no less favorable than those available from comparable sources of funds in the marketplace. See "Leverage" under Item 8 in Part II and the discussion of the Fund's capital structure under Item 10 in Part II. The use of leverage is subject to numerous risks.When leverage is employed, the Fund's NAV and market price of the Fund's common shares and the yield to holders of common shares will be more volatile than if leverage were not used. For example, a rise in short-term interest rates, which currently are near historically low levels, will cause the Fund's NAV to decline more than if the Fund had not used leverage. A reduction in the Fund's NAV may cause a reduction in the market price of its common shares. The Fund cannot assure you that the use of leverage will result in a higher yield on the common shares. When the Fund uses leverage, the management fee payable to the Investment Advisor will be higher than if the Fund did not use leverage because these fees are calculated on the basis of the Fund's Managed Assets, which include the proceeds of leverage.The Fund's leveraging strategy may not be successful. See "Risk Factors—Leverage Risk" under Item 8 in Part II. I-8 Investment Advisor BlackRock Advisors, LLC is the Fund's investment adviser. BlackRock Financial Management, Inc., the Investment Advisor's affiliate, served as the Fund's investment sub-adviser until July 1, 2014 , when the Sub-Advisory agreement between the Investment Advisor and BlackRock Financial Management, Inc. expired . The Investment Advisor will receive an annual fee, payable monthly, in an amount equal to 0.55% of the average daily value of the Fund's Managed Assets. Distributions The Fund intends to make regular monthly cash distributions of all or a portion of its net investment income to holders of the Fund's shares of common stock. The Fund intends to pay any capital gains distributions at least annually. A return of capital distribution may involve a return of the shareholder’s original investment. Though not currently taxable, such a distribution may lower a shareholder’s basis in the Fund, thus potentially subjecting the shareholder to future tax consequences in connection with the sale of Fund shares, even if sold at a loss to the shareholder’s original investment. When total distributions exceed total return performance for the period, the difference will reduce the Fund’s total assets and NAV and, therefore, could have the effect of increasing the Fund’s expense ratio and reducing the amount of assets the Fund has available for long term investment. Shareholders will automatically have all dividends and distributions reinvested in common shares of the Fund in accordance with the Fund's dividend reinvestment plan, unless an election is made to receive cash by contacting the Reinvestment Plan Agent (as defined herein), at (800) 699-1236. See "Dividend Reinvestment Plan" under Item 10 in Part II. The Fund reserves the right to change its distribution policy and the basis for establishing the rate of its monthly distributions at any time and may do so without prior notice to common shareholders. See Item 10.1 in Part I and "Distributions" under Item 10 in Part II. Listing The Fund's common shares are listed on the NYSE under the symbol "DSU." Custodian and Transfer Agent State Street Bank and Trust Company serves as the Fund's custodian, and Computershare Trust Company, N.A. serves as the Fund's transfer agent. Administrator State Street Bank and Trust Company serves as the Fund's administrator and fund accountant. Market Price of Shares Common shares of closed-end investment companies frequently trade at prices lower than their NAV. The Fund cannot assure you that its common shares will trade at a price higher than or equal to NAV. The Fund's common shares trade in the open market at market prices that are a function of several factors, including dividend levels (which are in turn affected by expenses), NAV, call protection for portfolio securities, portfolio credit quality, liquidity, dividend stability, relative demand for and supply of the common shares in the market, general market and economic conditions and other factors.The Fund's common shares are designed primarily for long-term investors and you should not purchase common shares of the Fund if you intend to sell them shortly after purchase. The issuance of additional common shares pursuant to this Prospectus may also have an adverse effect on prices for the Fund's common shares in the secondary market by increasing the supply of common shares available for sale. Special Risk Considerations An investment in the Fund's common shares involves risk. You should consider carefully the risks identified below, which are described in detail under "Risk Factors" beginning on pageII-30 of Part II of this Prospectus. Principal risks of investing in the Fund include: I-9 · Interest Rate Risk. Interest rate risk is the risk that prices of bonds and other fixed-income securities will increase as interest rates fall and decrease as interest rates rise. This risk is heightened given that certain interest rates are at historical lows. · Issuer Risk. The value of fixed income securities may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage, reduced demand for the issuer's goods and services, historical and prospective earnings of the issuer and the value of the assets of the issuer. · Credit Risk. Credit risk is the risk that one or more fixed income securities in the Fund's portfolio will decline in price or fail to pay interest or principal when due because the issuer of the security experiences a decline in its financial status. · Prepayment Risk. During periods of declining interest rates, borrowers may exercise their option to prepay principal earlier than scheduled. · Reinvestment Risk. Reinvestment risk is the risk that income from the Fund's portfolio will decline if the Fund invests the proceeds from matured, traded or called fixed income securities at market interest rates that are below the Fund portfolio's current earnings rate. · Duration and Maturity Risk. The Fund may incur costs in seeking to adjust the portfolio average duration or maturity.There can be no assurance that the Investment Advisor's assessment of current and projected market conditions will be correct or that any strategy to adjust the portfolio's duration or maturity will be successful at any given time. · Corporate Bonds Risk. The market value of a corporate bond generally may be expected to rise and fall inversely with interest rates. The market value of intermediate and longer-term corporate bonds is generally more sensitive to changes in interest rates than is the market value of shorter-term corporate bonds. The market value of a corporate bond also may be affected by factors directly related to the issuer, such as investors' perceptions of the creditworthiness of the issuer, the issuer's financial performance, perceptions of the issuer in the market place, performance of management of the issuer, the issuer's capital structure and use of financial leverage and demand for the issuer's goods and services. · Mortgage Related Securities Risks. The risks associated with MBS include: credit risk associated with the performance of the underlying mortgage properties and of the borrowers owning these properties; risks associated with their structure and execution (including the collateral, the process by which principal and interest payments are allocated and distributed to investors and how credit losses affect the issuing vehicle and the return to investors in such MBS); whether the collateral represents a fixed set of specific assets or accounts, whether the underlying collateral assets are revolving or closed-end, under what terms (including maturity of the MBS) any remaining balance in the accounts may revert to the issuing entity and the extent to which the entity that is the actual source of the collateral assets is obligated to provide support to the issuing vehicle or to the investors in such MBS; risks associated with the servicer of the underlying mortgages; adverse changes in economic conditions and circumstances, which are more likely to have an adverse impact on MBS secured by loans on certain types of commercial properties than on those secured by loans on residential properties; prepayment risk, which can lead to significant fluctuations in the value of the MBS; loss of all or part of the premium, if any, paid; and decline in the market value of the security, whether resulting from changes in interest rates, prepayments on the underlying I-10 mortgage collateral or perceptions of the credit risk associated with the underlying mortgage collateral. · Below Investment Grade Securities Risk. The Fund may invest in securities that are rated, at the time of investment, below investment grade quality (rated Ba/BB or below, or unrated but judged to be of comparable quality by the Investment Advisor), which are commonly referred to as "high yield" or "junk" bonds and are regarded as predominantly speculative with respect to the issuer's capacity to pay interest and repay principal. Issuers of high yield bonds are not perceived to be as strong financially as those with higher credit ratings. These issuers are more vulnerable to financial setbacks and recession than more creditworthy issuers, which may impair their ability to make interest and principal payments. · Senior Loans Risk. Senior loans typically hold the most senior position in the capital structure of the issuing entity, are typically secured with specific collateral and typically have a claim on the assets and/or stock of the borrower that is senior to that held by subordinated debt holders and stockholders of the borrower. The Fund's investments in senior loans are typically below investment grade and are considered speculative because of the credit risk of their issuer. Additional risks of investing in the Fund include: · Offering Risk · Investment and Market Discount Risk · Second Lien Loans Risk · Mezzanine Investment Risk · Risks of Loan Assignments and Participations · Bank Loans Risk · Distressed and Defaulted Securities Risk · Yield and Ratings Risk · Unrated Securities Risk · Debtor-In-Possession (DIP) Financing Risk · ABS Risk · CDO Risks · REITs Risk · U.S. Government Securities Risk · Zero Coupon Securities Risk · PIK Bonds Risks · Insolvency of Issuers of Indebtedness Risk · Equity Securities Risk · Warrants Risk · Rights Risk · Preferred Securities Risk, including Deferral Risk , Subordination Risk , Limited Voting Rights Risk , Special Redemption Rights Risk ,Trust Preferred Securities Risk , New Types of Securities Risk · Convertible Securities Risk · Restricted and Illiquid Securities Risk · Municipal Securities Risk · Non-U.S. Securities Risk · Emerging Markets Risk · Foreign Currency Risk · Sovereign Government and Supranational Debt Risk · LIBOR Risk · Leverage Risk · Event Risk I-11 · Inverse Floater and Related Securities Risk · Inflation-Indexed Bonds Risk ·Defensive Investing Risk ·Structured Investments Risks, including Structured Notes Risk, Event-Linked Securities Risk, Equity-Linked Notes Risk and Credit-Linked Securities Risk · Repurchase Agreements Risk · Reverse Repurchase Agreements Risk · Dollar Roll Transactions Risk · When-Issued, Forward Commitment and Delayed Delivery Transactions Risk · Strategic Transactions and Derivatives Risk, including Credit Risk, Currency Risk, Leverage Risk, Liquidity Risk, Correlation Risk, Index Risk and Volatility Risk, Counterparty Risk, Swaps Risk, Options Risk, Futures Transactions and Options Risk, General Risk Factors in Hedging Foreign Currency, Foreign Currency Forwards Risk, Currency Futures Risk, Currency Options Risk, Currency Swaps Risk, Over-the-Counter Trading Risk , Regulation as a "Commodity Pool," Failure of Futures Commission Merchants and Clearing Organizations Risk, Dodd-Frank Act Risk and Legal and Regulatory Risk · Securities Lending Risk · Short Sales Risk · Inflation Risk · Deflation Risk · Risk Associated with Recent Market Events · EMU and Redenomination Risk · Market Disruption and Geopolitical Risk · Regulation and Government Intervention Risk · Legal, Tax and Regulatory Risks · 1940 Act Regulation · Legislation Risk · Potential Conflicts of Interest of the Investment Advisor and Others · Decision-Making Authority Risk · Management Risk · Market and Selection Risk · Reliance on the Investment Advisor Risk · Reliance on Service Providers Risk · Cyber Security Risk · Information Technology Systems Risk · Misconduct of Employees and of Service Providers Risk · Portfolio Turnover Risk · Anti-Takeover Provisions Risk 3.Not applicable. I-12 Item 4. Financial Highlights 1. The following table includes selected data for a common share outstanding throughout the period and other performance information derived from the Fund's financial statements. It should be read in conjunction with the Fund's financial statements and notes thereto, which are incorporated by reference into this Prospectus.The following information with respect to the fiscal years ended February 28, 2011, February 29, 2012, February 28, 2013 , February 28, 2014 and February 28, 2015 has been audited by , independent registered public accountants, whose report thereon is incorporated by reference into this Prospectus. See Item 24. Year Ended February 28, Year Ended February 29, Year Ended February 28, Year Ended February 29, Year Ended February 28, 20151 Per Share Operating Performance Net asset value, beginning of year $ 4.44 $ Net investment income2 0.29 Net realized and unrealized gain (loss) (0.14) Net increase from investment operations 0.15 ) ) D istributions from:3 Net investment income (0.30) Return of capital — ) — — ) ) — Total distributions (0.30) Net asset value, end of year $ 4.29 $ Market price, end of year $ 3.81 $ Total Investment Return4 Based on net asset value 4.15% )% )% % % Based on market price 0.66% )% )% )% % % Ratios to Average Net Assets Total expenses 1.24% %5 % %6 % Total expenses after fees waived 1.24% %5 % %6 % Total expenses after fees waived and excluding interest expense and income tax 0.89% %5 %7 %7 % Net investment income 6.68% % % %6 % Supplemental Data Net assets, end of year (000) $ 801,887 $ Borrowings outstanding, end of year (000) $ 295,000 $ Portfolio turnover rate 54% 54
